


Exhibit 10.26

 

AMENDMENT NO. 1

To Amended and Restated Employment Agreement of Terri B. Sebree

 

THIS AMENDMENT NO. 1 (this “Amendment No. 1”) is made and entered into as of
March 27, 2013, by and between NuPathe Inc. (the “Employer”), a Delaware
corporation, and Terri B. Sebree (the “Employee”).

 

WHEREAS, the Employer and the Employee previously entered into that certain
Amended and Restated Employment Agreement dated July 25, 2012 (the “Employment
Agreement”); and

 

WHEREAS, the Employer and the Employee desire to amend the Employment Agreement
in certain respects; and

 

WHEREAS, Section 11 of the Employment Agreement permits the Employer and the
Employee to amend the Employment Agreement pursuant to a written agreement
executed by both parties; and

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Amendment No. 1
hereby agree as follows:

 

1.                                      Amendment to Section 4.  The last
paragraph of Section 4 (d) is hereby deleted in its entirety and replaced with
the following:

 

“Additionally, if Employee remains in the continuous employ of Employer, the
Employee may, until December 31, 2013, elect to resign and receive the payments
and other benefits set forth in this Section 4(d); provided, that, in connection
with such resignation, the Employee enters into a mutually agreeable consulting
agreement with Employer, which shall include the terms set forth on Exhibit A,
which is attached hereto and incorporated herein by reference, as well as such
other terms and  conditions as are reasonable and customary under the
circumstances (the “Consulting Agreement”).

 

2.                                      Effect on the Agreement.  The Employment
Agreement shall continue in full force and effect as amended by this Amendment
No. 1 and this Amendment No. 1, together with the Employment Agreement,
constitute the entire agreement of the parties with respect to the matters set
forth herein.

 

1

--------------------------------------------------------------------------------


 

3.                                      Counterparts.  This Amendment No. 1 may
be executed in counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have signed this Amendment No. 1 as of the date
first set out above.

 

 

NUPATHE INC.

 

 

 

By:

/s/ Armando Anido

 

 

Armando Anido

 

Title:

Chief Executive Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Terri B. Sebree

 

Terri B. Sebree

 

2

--------------------------------------------------------------------------------


 

Exhibit A

To Amendment 1 to Amended and Restated Employment Agreement of Terri Sebree

 

The following terms shall be included in the Consulting Agreement:

 

·                  Employee shall be available for at least twenty (20) hours
per month to provide consulting services at places and times to be mutually
agreed upon by the parties.

 

·                  Employer shall pay Employee a monthly retainer of $3,000 on
the first day of each month for up to 10 hours of service during such month.
Employer shall pay Employee $300 per hour for each hour of service in excess of
10 hours per month.  Reasonable expenses incurred by Employee in connection with
the services and approved in writing by Employer shall be reimbursed.

 

·                  The Consulting Agreement shall have a term of at least one
year.

 

·                  Employer may terminate the Consulting Agreement at any time,
for any reason, upon thirty (30) days prior notice.

 

3

--------------------------------------------------------------------------------
